

116 HR 7193 IH: Justice for Exonerees Act
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7193IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Ms. Waters introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to adjust the penalty for unjust conviction and imprisonment, and for other purposes.1.Short titleThis Act may be cited as the Justice for Exonerees Act. 2.Penalty for unjust conviction and imprisonmentSection 2513 of title 28, United States Code, is amended—(1)in subsection (e), by striking $50,000 and inserting $70,000; and(2)by adding at the end the following:(f)The amount of damages awarded under subsection (e) shall be adjusted for inflation annually, based on the Consumer Price Index..